DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "only" in claim 1, line 7 is a relative term which renders the claim indefinite.  The term "only" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Since par [0028] of the original specification stated that a pad insertion section of the brassiere. It is unclear whether the insertion pad is made of elastic material as well.
Claims 2-7 are dependent of claim 1 and are likewise indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yeung et al. (2002/0022433—hereinafter, Yeung).
The limitation such as “configured to and/or adapted to” are functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.

Regarding claim 1, Yeung disclose a clothing article having a cup part (fig.1), the clothing article comprising: a front part including the cup part; a rear part; and a shoulder strap (fig.1 shown a bra system having a front, back, shoulder straps and neck portions), wherein the front part, the rear part, and the shoulder strap are formed of an elastic material (par [0034]), the shoulder strap is continuously formed with the front part and the rear part (fig.1); and the border between the shoulder strap and the rear part is 
Regarding claims 2-5, Yeung discloses wherein the front part, the rear part, and the shoulder strap are formed of a single sheet of continuous elastic material (par [0032] and fig.1 shown the bra system is made of a single layer); wherein the shoulder strap is larger in width at the top of the shoulder strap than at the border between the shoulder strap and the front part and at the border between the shoulder strap and the rear part (see at least fig.1); wherein at the border between the shoulder strap and the front part and at the border between the shoulder strap and the rear part, the shoulder strap is formed in a sector shape, widening at a lower end of the shoulder strap toward the front part and at a lower end of the shoulder strap toward the rear part (see at least fig.1); wherein a bust part of the front part, the shoulder strap, and a region in the rear part 
Regarding claim 6, Yeung does not disclose a functional limitation “wherein in a region of the front part that is more restricted in stretch than the other parts, a region from a lower end of the cup part toward a border between the front part and the shoulder strap is formed in a continuous curve toward the shoulder strap”. The limitation such as “functional” stated above does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different stretch on each part of the bra system in order to achieve an optimal configuration, since discovering an optimum value of a result effective variable involves only routine skill in the art.
Regarding claim 7,Yeung disclose the clothing article according to claim 1, wherein each of the front part, the rear part, and the shoulder strap includes a main body cloth formed of the elastic material and a patch cloth formed of the elastic material, the main body cloth and the patch cloth being bonded to each other (fig.1 shown a front portion having chest, cup, upper boarder, shoulder straps portions and a back portion having a shoulder straps, back patch, an upper back portion are made by a single sheet material  at formed a bra system and par [0037] stated the sheet material is made of spandex material).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Timothy K Trieu/Primary Examiner, Art Unit 3732